Mr. Justice HARNSBERGER
delivered" the opinion of the court.
Appellees’ petition for rehearing claiming newly discovered evidence, not available at time of trial or prior to rendering decision by this court upon appeal, shows the Town of Pine Bluffs was incorporated in 1909, but that the incorporation included other lands than those shown by the 1886 plat of the original town which was the only plat other than those of a “First Addition to Pine Bluffs,” filed July 21, 1908, and of “Second Addition to Pine Bluffs,” filed February IS, 1909, when the Board of County Commissioners of Laramie County, Wyoming, on March 4, 1909, and April 9, 1909, considered the matter of the incorporation of Pine Bluffs.
Notwithstanding the critical point centered upon by both parties was the validity of the 1962 election, which was held for the purpose of establishing Pine Bluffs as an incorporated entity, the plaintiff’s statement of her position included the contention that irrespective of the validity of the 1962 election, plaintiff’s property was not validly included in the corporate limits established by the 1962 election. Obviously this contention is meaningless because where an election to incorporate is invalid, no corporate limits are established. This-left the single issue upon which the decision of this court rested to be the validity of the 1962 election. As pointed out in this court’s opinion, if the 1962 election proceeding included lands already within an incorporated area, that election would be in contravention of § 15-138, W.S.1957, and therefore illegal, invalid, and completely null and void.
In consequence, even if the purported newly discovered evidence could in a proper proceeding be authenticated and the lands involved shown to have been properly included by dedication or other legal means, within the limits of a town incorporated as the Town of Pine Bluffs, the 1962 elec*808tion would'still be illegal, invalid, and completely null and void. In other words, so far as the matter before this court at this time is concerned, the result is the same whether the 1909 incorporation established the town as shown by the 1886 plat as filed in the office of the county clerk and ex-officio register of deeds or as shown by the purported newly discovered map, which does not show on its face that it was ever filed in the office of the county clerk and ex-officio register of deeds of Laramie County, Wyoming. In fact, the town’s petition for rehearing is an admission in and of itself that the 1962 election is void.
The petition for rehearing must be denied. However, what ultimate consequence may result when and if the purported newly discovered evidence is properly brought before the courts, we cannot now decide.
Denied.